Marc J. Randazza (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
2764 Lake Sahara Drive, Suite 109
Las Vegas, Nevada 89117
Tel: (702) 420-2001
ecf@randazza.com
Jay M. Wolman (pro hac vice)
RANDAZZA LEGAL GROUP, PLLC
100 Pearl Street, 14th Floor
Hartford, Connecticut 06103
Tel: (702) 420-2001
ecf@randazza.com
Mathew M. Stevenson, St. Bar # 6876
STEVENSON LAW OFFICE
1120 Kensington, Suite B
Missoula, MT 59801
Tel: (406) 721-7000
matstevenson@bigskylegal.com

Attorneys for Defendant
Andrew Anglin

                    UNITED STATES DISTRICT COURT
                        DISTRICT OF MONTANA
                             MISSOULA DIVISION

                                          )
TANYA GERSH,                              )      Case No. 9:17-cv-50-DLC-JCL
                                          )
             Plaintiff,                   )    MEMORANDUM IN SUPPORT
                                          )    OF MOTION FOR LEAVE OF
       vs.                                )     COURT TO WITHDRAW AS
                                          )     ATTORNEYS OF RECORD
ANDREW ANGLIN,                            )
                                          )
             Defendant.                   )
                                          )

      Marc J. Randazza, Jay M. Wolman, pro hac vice attorneys of record at
Randazza Legal Group (“RLG”) and Mathew M. Stevenson of Missoula, Montana
(“Stevenson”), presently counsel for Defendant Andrew Anglin, an individual, seek

                                        -1-
     Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                               9:17-cv-50-DLC-JCL
leave             to         withdraw as           counsel pursuant            to District
of Montana Local Rule (“LR”) 83.3 and Rule 1.16 of Professional Conduct
for Montana (“MRPC”).
                MEMORANDUM OF POINTS AND AUTHORITIES
1.0      STATEMENT OF FACTS
         On or about May 10, 2017, Anglin retained RLG to represent in the above
captioned action. Marc J. Randazza is the Managing Partner of RLG, and Jay
Wolman is Counsel at RLG. Attorney Mathew M. Stevenson was subsequently
retained as local counsel pursuant to LR 83.1 (collectively, the “Attorneys”.)
         The attorney-client relationship has broken down between Attorneys and
Defendant and has created an irreconcilable conflict between the Attorneys and
Anglin.       Due to this breakdown in the attorney-client relationship, further
representation of Anglin is impossible.
2.0      LEGAL ARGUMENT
      As set forth infra and in the ex parte Affidavit of Marc J. Randazza, good cause
exists to grant Attorneys leave to withdraw as counsel. Additionally, Defendant
would not be adversely affected by the Attorneys’ withdrawal.
         LR 83.3 provides that counsel in any case may be changed upon submission
of a motion to withdraw that contains the last known contact information, a showing
of good cause, notice regarding the obligation to enter appearance, and consent or
14 days’ prior notice. All such required elements are present.
         MRPC 1.16(b) provides that a lawyer may withdraw from representation of a
client if:
             (1) withdrawal can be accomplished without material adverse effect
                 on the interests of the client;
                                              …



                                           -2-
        Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                                  9:17-cv-50-DLC-JCL
         (4) the client insists upon taking action that the lawyer considers
              repugnant or with which the lawyer has a fundamental
              disagreement;
         (5) the client fails substantially to fulfill an obligation to the lawyer
              regarding the lawyer’s services and has been given reasonable
              warning that the lawyer will withdraw unless the obligation is
              fulfilled;
         (6) the representation will result in an unreasonable financial burden
              on the lawyer or has been rendered unreasonably difficult by the
              client; or
         (7) other good cause for withdrawal exists
See MRPC 1.16(b)(1), (4)-(7). Here, continued representation of Anglin is not
professionally possible due to a breakdown of the attorney-client relationship,
including, but not limited to, Mr. Anglin‘s non-compliance with the Court’s Order
that he appear in the United States for deposition, non compliance with other
CourtOrders, and a failure to meet separate obligations to Attorney Stevenson.
       Further, the withdrawal can be accomplished without adverse effect on the
interests of the client. Attorneys have responded to all outstanding pleadings,
motions, and discovery requests requiring a response from Defendant. Mr. Anglin
is fully apprised of all developments in the matter and there is sufficient time to
prepare for trial.
3.0    CONCLUSION
       Based upon the foregoing, Marc J. Randazza and Jay M. Wolman, pro hac
vice attorneys of record at Randazza Legal Group and Mathew M. Stevenson,
respectfully ask that this Court grant their Motion to Withdraw. In anticipation of
this motion, the Court has extended the schedule to permit Mr. Anglin to retain new
counsel and further participate in discovery.




                                         -3-
      Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                                9:17-cv-50-DLC-JCL
Dated: April 30, 2019.            Respectfully submitted,
                                  /s/ Marc J. Randazza
                                  Marc J. Randazza (pro hac vice)
                                  RANDAZZA LEGAL GROUP, PLLC
                                  2764 Lake Sahara Drive, Suite 109
                                  Las Vegas, Nevada 89117
                                  /s/ Jay M. Wolman
                                  Jay M. Wolman (pro hac vice)
                                  RANDAZZA LEGAL GROUP, PLLC
                                  100 Pearl Street, 14th Floor
                                  Hartford, Connecticut 06103
                                  /s/ Mathew M. Stevenson
                                  Mathew M. Stevenson
                                  STEVENSON LAW OFFICE
                                  1120 Kensington, Suite B
                                  Missoula, MT 59801
                                  Attorneys for Defendant,
                                  Andrew Anglin




                                   -4-
Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                          9:17-cv-50-DLC-JCL
                                                     Case No. 9:17-cv-50-DLC-JCL

                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on April 30, 2019, a copy of the foregoing was

served via CM/ECF upon all parties as follows:
                                John Morrison
                              Robert Farris-Olsen
                MORRISON, SHERWOOD, WILSON, & DEOLA, PLLP
                       401 N. Last Chance Gulch St.
                              Helena, MT 59601
                             john@mswdlaw.com
                           rfolsen@mswdlaw.com

                                David C. Dinielli
                                  Jim Knoepp
                        SOUTHERN POVERTY LAW CENTER
                            400 Washington Avenue
                             Montgomery, AL 36104
                          david.dinielli@splcenter.org
                           jim.knoepp@splcenter.org
                        Attorneys for Plaintiff Tanya Gersh

                             Matthew T. Cochenour
                              Dale M. Schowengerdt
                              Jonathan W. Bennion
                                Hannah E. Tokerud
                          Office of the Attorney General
                          Montana Department of Justice
                              mcochenour2@mt.gov
                                  dales@mt.gov
                               jonbennion@mt.gov
                            hannah.tokerud@mt.gov




                                        -5-
     Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                               9:17-cv-50-DLC-JCL
And Defendant Andrew Anglin was served by mail and electronically as follows:
     1) Via Email
        Andrew Anglin
        <andrewanglin84@gmail.com>

      2) Via Electronic Messaging Service Signal
         Andrew Anglin


      3) Andrew Anglin
         6827 N High Street, Suite 121,
         Worthington,Ohio 43085

      4) Andrew Anglin
         3827 N High Street, Suite 121,
         Worthington, Ohio 43085

      5) Andrew Anglin
         7407 Brandshire Ln. Apt. B,
         Dublin, Ohio 43017

      6) Andrew Anglin
         915 N High Street,
         Columbus, Ohio 43201




                                       /s/ Marc J. Randazza
                                       Marc J. Randazza




                                        -6-
     Memorandum in Support of Motion for Leave to Withdraw as Attorneys of Record
                               9:17-cv-50-DLC-JCL
